EXHIBIT 10.54










LOAN AGREEMENT

May 5, 2017




Tradex Capital Corp. (the “Lender”) of 1177 W. Hastings Street, Suite 1920,
Vancouver, BC V6E 2K3, advanced USD$50,000 (the “Principal Sum”) to Cell MedX
Corp. (the “Borrower”) of 123 W. Nye Ln, Suite 446, Carson City, NV 89706.  The
Lender advanced the funds on March 8, 2017.




The Borrower agrees to repay the Principal Sum on demand, together with interest
calculated and compounded monthly at the rate of 6% per year (the “Interest”)
from May 5, 2017.  The Borrower is liable for repayment for the Principal Sum
and accrued Interest and any costs that the Lender incurs in trying to collect
the Principal Sum and the Interest.




The Borrower will evidence the debt and its repayment of the Principal Sum and
the Interest with a promissory note in the attached form.




LENDER

 

BORROWER

Tradex Capital Corp.

 

Cell MedX Corp.

 

 

 

Per:

 

Per:

 

 

 

 

 

 

/s/ William Friesen

 

/s/ Yanika Silina

William Friesen

 

Yanika Silina, CFO




































































--------------------------------------------------------------------------------




PROMISSORY NOTE




Principal Amount: USD$50,000

May 5, 2017







FOR VALUE RECEIVED Cell MedX Corp., (the “Borrower”) promises to pay on demand
to the order of Tradex Capital Corp. (the “Lender”) the sum of $50,000 lawful
money of United States (the “Principal Sum”) together with interest on the
Principal Sum from May 5, 2017 (“Effective Date”) both before and after
maturity, default and judgment at the Interest Rate as defined below.




For the purposes of this promissory note, Interest Rate means 6 per cent per
year.  Interest at the Interest Rate must be calculated and compounded monthly
not in advance from and including the Effective Date (for an effective rate of
6.2% per annum calculated monthly), and is payable together with the Principal
Sum when the Principal Sum is repaid.




The Borrower may repay the Principal Sum and the Interest in whole or in part at
any time.




The Borrower waives presentment, protest, notice of protest and notice of
dishonour of this promissory note.




BORROWER

Cell MedX Corp.




Per:







/s/ Yanika Silina

Yanika Silina, CFO































































